ORDER

PER CURIAM.
Adeyemo Sodipo (“debtor”), d/b/a University Copiers, Inc., appeals from a consent judgment in favor of Allegiant Bank (“lender”) in the amount of $600,000.00, the balance owing on a promissory note after liquidation of collateral securing the note. Debtor also challenges the order of the trial court denying his motion to withdraw consent and/or set aside (“motion to set aside”) the consent judgment. Debtor further claims that the trial court erred in granting summary judgment in favor of lender and in ordering delivery in replevin because it lacked jurisdiction over the property that was replevied.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).